2502s department of the treasury internal_revenue_service washington d c number release date date contact person h ie s 2o id number telephone number employer_identification_number legend w o i d i m i m i d v i z ‘ dear this is in response to your ruling_request as to the proper treatment of certain revenue under sec_512 of the internal_revenue_code you are exempt from federal_income_tax under sec_501 of the internal_revenue_code and classified as a private non-operating foundation under sec_509 you provide theological education at various levels to your students and scholars you provide living quarters in buildings that you own for your students and faculty you provide temporary living quarters for family members of your students and faculty potential students and their parents guests who are speakers at your institution and guests of other nor-affiliated non-profit organizations b-l in your immediate geographic area who are speakers or musical performers at your institution and members of the general_public you have requested the following rulings revenue generated from providing living quarters in buildings that you own to your students and faculty and temporary living quarters to family members of your students and faculty potential students family members of potential students guests who are speakers at your institution and guests of other non- affiliated non-profit organizations b-l in your immediate geographic area who are also speakers or musical performers at your institution do not constitute unrelated_business_taxable_income under sec_512 of the code revenues generated by you from the renting of rooms to individuals who are not described in above ie members of the general_public constitute unrelated_business_taxable_income under sec_512 of the code law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 which are organized and operated exclusively for charitable educational etc purposes provided no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_511 provides that provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_511 of the code provides that the organizations subject_to the tax sec_512 of the code provides that except as otherwise provided in this sec_512 of the code excludes from unrelated_business_income rents from imposed by sec_511 are any organization other than a_trust described in subsection b or an organization described in sec_501 that is exempt except as provided in this part of part il relating to private_foundations from taxation under this subtitle by reason of sec_501 subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter that are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b real_property and rents from personal_property leased with real_property if the rents attributable to personal_property are incidental to the total amount of rents received or accrued under the lease determined at the time the personal_property is placed into service however rents_from_real_property will be subject_to unrelated_business_income if more than percent of total rent received or accrued under the lease is attributable to personal_property or if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales convenience of its members students patients officers or employees sec_513 of the code provides the term unrelated_trade_or_business does not include any trade_or_business which is carried on by the organization primarily for the o35 sec_1_512_b_-1 of the income_tax regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property the regulation also states that generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant sec_513 of the code provides that in the case of an organization that is subject_to tax on unrelated_business_income the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance of the organization's tax-exempt purpose sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only when the conduct of the business activities has a causal relationship to the achievement of its exempt purposes it is substantially related only if the causal relationship is a substantial one to be substantially related the production or distribution of the good or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function that they purport to serve thus when income is realized by an exempt_organization from activities that are in part related to the performance of its exempt functions but that are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of an unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services that contribute importantly to the accomplishment of any exempt_purpose of the organization sec_1_513-1 of the regulations provides that in certain cases an asset or facility necessary to the conduct of exempt functions may also be employed in a commercial endeavor in such cases the mere fact of the use of that asset or facility in exempt purposes does not by itself make the income from the commercial endeavor gross_income from an unrelated_trade_or_business the test instead is whether the activities productive of the income in question contribute importantly to the accomplishment of the exempt purposes assume for example that a museum described in sec_501 has a theater auditorium that is specially designed and equipped for showing educational films in connection with its program of public education in the arts and sciences the theater is a principal feature of the museum and is in continuous operation during the hours the museum is open to the public if the organization were to operate the theater as an ordinary motion picture theater for public entertainment during the evening hours when the museum was closed gross_income from such operation would be gross_income from the conduct of the unrelated_trade_or_business revrul_69_69 1969_1_cb_159 provides that leasing studio apartments and operating a dining hall by an exempt_organization constitute unrelated trades_or_businesses when occupancy in the apartments is not primarily for the convenience of its members the apartments are not made available to the tenants on the basis of membership in the club or any criteria that would further the exempt_purpose of the organization thus neither the leasing of the apartments nor operating the dining hall by the organization has a substantial causal relationship to the achievement of its exempt purposes because substantial services are rendered to the tenants the payment by the tenants are not rents within the meaning of sec_1_512_b_-1 of the regulations revrul_76_33 1976_1_cb_169 provides that renting dormitory rooms and similar residential accommodations primarily to people under age by an exempt_organization whose purpose is to provide for the welfare of young people is substantially related to the purpose of constituting the basis for the organization’s exemption furthermore the activity does not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the residence units are operated on and as part of the same premises in which the organization carries on its social recreational and guidance programs membership in the organization for which a nominal fee is charged is required of those seeking room accommodations rationale based upon the information presented your renting of rooms in the manner described above is a trade_or_business regularly carried on within the meaning of sec_512 of the code your activities consist of providing education at various levels to your students and faculty your provision of living quarters for your students is within the meaning of the convenience exception under sec_513 of the code the provision of living quarters for your faculty has a substantial causal relationship to furthering your exempt_purpose as well as the provision of temporary living quarters to family members of your students and faculty potential students family members of potential students and guest 2503s who are speakers at your institution would further your exempt purposes there are situations where your educational activities are furthered when guests of b-i conduct speeches or music at your facility therefore the rental of room space to guests of b- furthers your exempt purposes and would not be an unrelated_trade_or_business under sec_513 of the code and be subject_to unrelated_business_income_tax as described in sec_511 of the code see revrul_76_33 supra and sec_1_513-1 of the regulations any provision of room rental to individuals that are not guests of b- and the general_public is carried on in a regular commercial manner traditionally carried on by profit making organizations such use does not contribute importantly to your exempt purposes of advancing education and is not primarily for the convenience of persons described in sec_513 and would be considered to be income from an unrelated_trade_or_business see sec_1_513-1 and revrul_69_69 supra sec_512 of the code generally excludes all rents_from_real_property from the definition of unrelated_business_taxable_income however sec_1_512_b_-1 of the regulations provides in part that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for_the_use_of occupancy of rooms or other quarters in hotels does not constitute rents_from_real_property the supplying of maid service for example constitutes such service because the general_public renting rooms from you will receive personal services such as maid services then the rents received by you will not come within the sec_512 exception see sec_1_512_b_-1 and sec_1_513-1 of the regulations supra based on the following we rule as follows revenue generated from providing living quarters in buildings that you own to your students and faculty and temporary living quarters to family members of your students and faculty potential students family members of potential students guests who are speakers at your institution and guests of other non-affiliated non-profit organizations b-l in your immediate geographic area who are also speakers or musical performers at your institution do not constitute unrelated_business_taxable_income under sec_512 of the code revenues generated by you from the renting of rooms to individuals who are not described in above ie members of the general_public constitute unrelated_business_taxable_income under sec_512 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them section z006 k of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter please keep a copy of this ruling in your permanent records sincerely steven b grodnitzky acting manager exempt_organizations technical group
